Citation Nr: 1612675	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  07-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for postoperative residuals of internal derangement of the right knee.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to April 1988 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals  (Board) from a July 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in September 2011, at which time the Board remanded it for additional development.  After the requested development and readjudication of the claim by the AOJ in a June 2012 supplemental statement of the case (SSOC), the matter again came before the Board.  Because the Veterans Law Judge (VLJ) who conducted the Veteran's August 2010 Board hearing had retired and the Veteran requested a new hearing, the matter had to be remanded for the scheduling of a Travel Board hearing before a new VLJ.  See December 2013 Board Remand.  The hearing was rescheduled for and held in November 2015.  Because the AOJ has substantially complied with all of the remand instructions, the Board may proceed to the merits.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The Veteran testified in November 2015 before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  In addition, as discussed briefly above, the Veteran also testified before a now-retired VLJ in a Board hearing held in August 2010.  The claims file contains transcripts of both hearings.

In November 2015, the Veteran waived AOJ consideration of the evidence he submitted in support of his claim since the most recent SSOC.  The Veteran, at the November 2015 Board hearing, entered a clear and formal waiver of his right to have his case remanded to the RO for review of the additional evidence to include additional VA treatment records associated with the claims file since the most recent SSOC.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Prior to November 6, 2015, the Veteran's service-connected postoperative residuals of internal derangement of the right knee manifested in flexion limited to, at worst, 90 degrees; no limitation on extension; pain at end of range of motion; with functional impairments including limitations on walking, standing, stair climbing, and bending.

2.  As of November 6, 2015, the Veteran's service-connected postoperative residuals of internal derangement of the right knee manifested in flexion limited to, at worst, 90 degrees; no limitation on extension; moderately painful motion; and symptoms typically associated with a semilunar cartilage abnormality including crepitus, pain, and swelling; with functional impairments including limitations on walking, standing, stair climbing, and bending; frequent flare-ups of moderate severity sometimes lasting several days during which his activities of daily living are further limited.


CONCLUSIONS OF LAW

1.  Prior to November 6, 2015, the criteria for a disability rating in excess of 10 percent for postoperative residuals of internal derangement of the right knee were not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5019, and 5256-5263 (2015).

2.  The Board replaces the current 10 percent evaluation of postoperative residuals of internal derangement of the right knee under Diagnostic Code 5099-5019 with a 20 percent rating under Diagnostic Code 5258 effective from November 6, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Legal Criteria:  Disability Ratings (Knee)

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the case of the service-connected right knee disability at issue here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record with respect to the knee condition, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, under Diagnostic Code 5019 (the Diagnostic Code currently assigned for the Veteran's right knee disability), bursitis is evaluated under Diagnostic Code 5003 as degenerative arthritis.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion will be considered limited motion pursuant to 38 C.F.R. § 4.59.  Painful motion is entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even if there is no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. knee pain, swelling); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of knee symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

In this regard, the Board notes that, at his August 2010 Board hearing, the Veteran reported functional limitations with respect to standing more than 10 to 20 minutes, walking more than 15 to 20 minutes (roughly a mile), walking on uneven terrain, and climbing stairs or hills.  See August 2010 Board Hearing Tr. at pp. 9-10.  He also reported the use of a knee brace and occasional falls.  Id. at p. 8.

At his November 2015 Board hearing, the Veteran reported worsening symptoms with constant pain that varies in intensity.  November 2015 Board Hearing Tr. at pp. 3-4.  He reported that stairs caused the greatest difficulty for him.  Id. at p. 4.  he also reported popping that would sometimes relieve the pain.  In addition, he reported getting occasional corticosteroid injections that would reduce the right knee pain for "three or four months."  Id. at p. 5.  The Veteran also discussed some limitations with activities of daily living, including trouble bending in the shower, some difficulty getting dressed (particularly with shoes), and difficulty standing for long periods cooking or washing dishes.  He also noted some difficulties at work and indicated he was employed in the special education field.

The period under consideration is from September 2006 (the date of claim) through the present, so the discussion of medical evidence will be focused primarily on that period.  However, the Board has reviewed the entire claims file and all of the medical evidence to obtain a complete picture of the Veteran's disability.

Medical Evidence: Examinations

The Veteran has undergone several VA examinations.  The earliest VA examination during the period under consideration was in June 2007.  The Veteran reported pain anteriorly for which he took ibuprofen.  He also reported flare-ups with strenuous activity.  He did not use an assistive device (e.g. crutches, brace, or cane) for ambulation and denied any subluxation or dislocation of the right knee.  He denied missing any time from work or limitations of activities of daily living due to the right knee condition.  Physical examination revealed no edema, redness, heat, swelling, instability, effusion, abnormal movement, or guarding of movement of the right knee.  The Veteran had a slight limp, but there was no evidence of abnormal weight bearing.  Range of motion was from 0 degrees extension to 95 degrees flexion with pain at both ends of range of motion.  Repetitive motion did not cause additional loss of motion, restriction of activity or functional impairment; there was no weakness, fatigue, lack of endurance or incoordination caused by repetitive movements.  The examiner diagnosed degenerative joint disease of the right knee, status post-operative lateral retinacular release. 

In March 2010, the Veteran underwent a general medical VA examination.  The examiner noted the Veteran's right knee history (including 1987 surgery) and his reports of pain in both knees.  The Veteran reported that his pain occurred with prolonged walking and that he could walk up to a mile, but with increasing discomfort.  Range of motion was measured as 0 to 120 degrees with some discomfort in the right knee at 120 degrees flexion.  Both knees were stable with no medial or lateral movement.  There was no drawer sign and or McMurray sign.  Repetitive movement did not result in any pain or alteration of range of motion.  There was no objective evidence of pain with movement, no edema, no effusion, and no ankylosis.  Also, the Veteran did not have any callosities or abnormal shoe wear.  The examiner diagnosed patellofemoral syndrome of both knees (but also "normal left knee exam").

The Veteran underwent another VA examination in December 2011.  The examiner diagnosed chondromalacia of the patella dating to 1987.  He noted the lateral release done in 1987 and the Veteran's use of a knee brace.  The Veteran reported giving way, swelling, but no locking.  He reported taking medication with no side effects and the ability to walk 10 to 15 minutes.  Walking more or going up stairs would worsen his condition.  The Veteran reported difficulty with any activities that require prolonged standing.  He reported flares that "last until the next morning."  During a flare, the Veteran reported he had difficulty going up and down stairs.

On physical examination, the examiner documented range of motion of 0 to 90 degrees with pain and stiffness at the end of range of flexion.  Repetitive use testing was completed with no change in range of motion.  He noted a "very mild amount of swelling and crepitus."  The Veteran had tenderness to palpation over his patella tendon as well as, to a lesser extent, over his medial and lateral joint lines in superior patella.  The examiner indicated that the Veteran had functional loss secondary to pain, stiffness and diminished range of motion.  There was no evidence of ligamentous laxity, McMurray's test was negative, and there was no history of recurrent subluxation or dislocation.  The Veteran gave no history of a meniscal condition and he had not had a meniscectomy.  His gait was normal.  There was atrophy of 1.5 cm in his right quadriceps as compared to his left quadriceps.  The examiner noted that 2007 x-rays showed a bone island lateral epicondyle and chondrocalcinosis, but that new x-rays showed a "normal knee except for chondrocalcinosis."

The December 2011 VA examiner opined that the Veteran's knee condition was of mild severity.  He noted the Veteran's reports of knee pain and his knee "going out on him", but with no history of subluxation or dislocation.  The Veteran also reported weakness and incoordination with flares, but denied fatigability.

The record also contains the results of a recent, November 2015, private examination.  The Veteran's treating private physician examined the Veteran specifically to evaluate the severity of the Veteran's right knee for the purpose of assisting in the Veteran's VA disability benefits claim.  The physician had last seen the Veteran four years previously.  He indicated that the Veteran reported being unable to work.  The Veteran was not using any braces or ambulatory assistive devices and reported not having any treatment for his knee since his last visit to the private provider in 2011.

The private physician documented reports of right knee pain.  He noted diffuse tenderness around the joint with moderate tenderness on range of motion.  There was moderate swelling and crepitus, a deformity varus of 5 degrees, and range of motion of 0 to 95 degrees.  Multiple tests were normal/negative including Lachman's, drawer, pivot shift, valgus stress, varus stress, and McMurray's testing.  Apley's test (indicating a meniscal abnormality) was positive.  The physician noted patella chondromalacia, 1+ lymphedema,  and 2 + vascular dorsalis pedis and posterior tibalis.  X-rays revealed patellofemoral disease with mild arthritis and a lateral patellar spur.  The physician diagnosed localized primary osteoarthritis of the right lower leg and chondromalacia patellae of the right knee.

The claims file also includes medical records documenting treatment for the right knee.  

Medical Evidence: Private Treatment

Private treatment records from the early portion of the period on appeal tend to document complaints of pain, early arthritis, some crepitation, no swelling, and good range of motion.  See, e.g., May 2006 Private Treatment Note; March 2007 Private Treatment Note (documenting report of increased pain for roughly four weeks and physical examination revealing some pain with compression of the patella, but without "any significant swelling", good range of motion, and normal ligament examination).  Private treatment records from 2009 document continued pain in the knees (as well as other joints due to service-connected fibromyalgia).  Physical examination during this period tended to reveal mild tenderness and some crepitus, but no swelling or effusion.  He reported being able to walk for 15 to 20 minutes in January 2009.  In July 2009, he had an injection into his knee due to "tenderness both knee joints, right more than left."  A September 2009 private treatment note indicates the injection "helped him tremendously" and the Veteran reported walking a few miles.  In August 2010, he reported flare-ups and his physician noted crepitus and tenderness in both knee joints, right more than left.  

The most recent, November 2011, private progress note documents the use of a knee brace and the Veteran's reports that his "right knee pops and cracks."  X-rays of the right knee showed moderate arthritis and physical examination revealed range of motion to 105 degrees with moderate crepitus.  Apley's, McMurray's, Lachman, and Drawer tests were all negative.  Cruciate and collateral ligaments were stable and the popliteal space was negative.

Medical Evidence: VA Treatment

The Veteran also received VA treatment, but with relatively little documentation of treatment of his right knee or of right knee symptoms.  A September 2004 VA Orthopedic Consult Note documents occasional effusions, no instability, and no locking.  Some patellofemoral grinding was noted ("++") with slight lateral patellofemoral tracking.  A January 2008 VA Progress Note documents his complaints of worsening right knee pain and that he was being seen by a private orthopedist.  The note documents mild tenderness and no swelling.  Subsequent VA treatment records continue to note knee pain, but have few objective findings or documentation of Veteran's reports of functional limitations.  A June 2009 VA physical medicine rehab consult note documents reports of right knee pain that was "greatest with stair climbing" and a recommendation to do home exercises and use a knee brace.  Later notes also document complaints of pain and the use of a brace, but are otherwise largely silent regarding specific symptoms.  A June 2015 VA Surgery Consult Note indicates the Veteran could walk "3-4 blocks before stopping because of [shortness of breath] as well as right knee pain."  Pain in his legs at night was noted, but was "primarily in the calves."

Analysis

The Veteran is currently assigned a 10 percent rating under DC 5019 for his right knee based on limitation of motion.  He contends that he is entitled to a higher rating for his right knee disability.

The medical evidence of record, including each of the VA examinations of record and the private November 2015 examination, establish that the Veteran does not have ankylosis of the right knee, so a rating under DC 5256 is not warranted.  Similarly, the medical evidence is against assigning any ratings under DC 5257 (recurrent subluxation or lateral instability), DC 5262 (impairment of tibia and fibula), or DC 5263 (genu recurvatum).  See, e.g., June 2007 VA Examination; March 2010 VA Examination; December 2011 VA Examination; November 2015 Private Examination.  

As the summary of the medical evidence also reveals, examiners have consistently found that the Veteran has full extension.  Therefore, the Veteran does not meet the criteria for any compensable rating under DC 5261.  Further, the Veteran's flexion of the right knee has never been measured as less than 90 degrees.  See December 2011 VA Examination (90 degrees flexion); November 2015 Private Examination (95 degrees flexion); March 2010 VA Examination (120 degrees flexion).  Under DC 5260, a compensable rating is not warranted for limitation of motion unless flexion is 45 degrees or less.  The Veteran does not meet the schedular criteria for any compensable rating, much less a rating in excess of 10 percent, for limitation of motion under DCs 5260 or 5261.

Of course, in determining the appropriate rating for limitation of motion, the Board must also consider the DeLuca factors, functional limitations, or other symptoms (e.g. painful motion) that affect level of disability.  However, the Board finds that the medical evidence was against finding that the Veteran's functional limitations and disability level more closely approximate the functional limitations and disability level of any higher rating based on limitation of motion.  With respect to painful motion, examiners have consistently found that the pain on motion begins at the end of the Veteran's range of motion.  See, e.g., June 2007 VA Examination (0 to 95 degrees with pain at the end of ranges of motion); March 2010 VA Examination (0 to 120 degrees with some discomfort at 120 degrees flexion); December 2011 (0 to 90 degrees with pain at end of range of motion).

Similarly, as to functional limitations, the Veteran has primarily complained of difficulty with stairs, particularly multiple flights of stairs or multiple trips up or down stairs, and limitations on standing and walking of roughly 15 to 20 minutes.  The Board finds that these functional limitations most closely approximate those associated with a limitation of flexion of less than 60 degrees but more than 45 degrees (or, alternatively, not in combination, limitation of extension of 5 degrees or less).  This finding also considers the symptoms and functional limitations during flare-ups.  The primary symptoms during flare-ups are increased pain and weakness with associated functional limitations of decreased ability to climb stairs and limitations of duration of standing or walking.  See, e.g., December 2011 VA Examination (weakness and incoordination with flares, but not fatigability; identifying primary functional limitation associated with flare-ups as difficulty going up and down stairs); March 2010 VA Examination (reports of increased pain only after prolonged walking); June 2007 VA Examination (flare-ups with strenuous activity).  The Board finds that the currently assigned rating adequately compensates for these reported symptoms and functional limitations as they are consistent with the sorts of symptoms and functional limitations associated with arthritis of the knee that does not result in a limitation of motion warranting any rating higher than 10 percent.  Consequently, the Board finds that the Veteran's symptoms and functional limitations do not warrant assigning any rating higher than 10 percent under DCs 5260 and/or 5261.

Moreover, due to the prohibition on pyramiding, the Board finds that it would be inappropriate to assign any compensable rating under either of those diagnostic codes in addition to the currently assigned 10 percent rating under DC 5019.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  The currently-assigned rating under DC 5019 is based on painful motion, some limitation of motion, and the associated functional limitations.  In short, the evidence and the law is against awarding either higher or separate ratings under DCs 5260 or 5261 in addition to the currently assigned 10 percent rating under DC 5019.

As briefly noted above, ratings under DC 5019 are to be determined under the criteria of DC 5003.  DC 5003 directs that conditions meeting the basic criteria (e.g. confirmed diagnosis of arthritis) should be assigned, as here, a minimum 10 percent rating.  See 38 C.F.R. § 4.71a, DCs 5003 and 5019.  Higher ratings should be considered based on limitation of motion (i.e. DCs 5260 and 5261 for the knee).  See 38 C.F.R. § 4.71a, DC 5003 ("will be rated on the basis of limitation of motion under the appropriate diagnostic codes").  As discussed, no higher rating is warranted based on limitation of motion.

The Board also finds that it would be inappropriate to assign a rating under DC 5259 either in addition to or instead of the rating under DC 5019.  Importantly, the Veteran has not had removal of semilunar cartilage from his right knee, so DC 5259 is not directly applicable to his medical situation.  In addition, to the extent he has symptoms and/or functional limitations that approximate those of removal of semilunar cartilage, those symptoms and functional limitations have been considered in awarding the current rating under DC 5019.  To award a separate, additional rating under DC 5259 for the same symptoms and functional limitations would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  In addition, no rating higher than 10 percent is available under DC 5259, so there would be no benefit to the Veteran in changing the diagnostic code under which he is rated from DC 5019 to DC 5259.

The only other diagnostic code applicable to the knee that has not yet been evaluated is DC 5258.  Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran may not be assigned separate ratings under both Diagnostic Code 5003 (via DC 5019) and Diagnostic Code 5258.  The Veteran's knee disability has been manifested by painful motion, effusion, and degenerative arthritis.  Ratings under both diagnostic codes are based, in significant part, on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

As noted above, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5003 (via DC 5019) for degenerative arthritis with painful motion; however, Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

The Veteran's knee disability has not been manifested by dislocation of the semilunar cartilage (meniscus), so DC 5258 is not directly applicable.  The Board has considered rating by analogy to DC 5258, because the knee disability has been manifested by symptoms of joint pain, crepitus, and occasional effusion.  See, e.g., December 2011 VA Examination (no history of a meniscal condition; symptoms of giving way and swelling, but no locking); March 2010 VA Examination (no objective evidence of pain with movement, no edema, no effusion); June 2007 VA Examination (no edema, redness, heat, swelling, instability, effusion, abnormal movement, or guarding of movement of the right knee).  Prior to the November 2015 Private Examination, the medical evidence was firmly against finding that the Veteran's symptoms and functional limitations met or more closely approximated those that would warrant a 20 percent rating under DC 5258 (i.e. frequent episodes of locking, pain, and effusion).  No higher rating will be awarded for that period.

However, the Board finds that the symptoms and functional limitations documented in the November 6, 2015, Private Examination more closely approximate the criteria for a 20 percent rating under Diagnostic Code 5258.  In contrast to earlier examinations and medical treatment records, the November 2015 Private Examination documents "moderate tenderness with range of motion" rather than at the end of range of motion, moderate swelling rather than little or no swelling/effusion, and moderate crepitus rather than "some" or "slight" crepitus.  But see November 2011 Private Progress Note (indicating "moderate crepitus", but failing to document painful motion, swelling, or effusion).  The November 2015 Private Examination also, in contrast to earlier medical records, contains an indication of a possible meniscal abnormality.  Compare November 2015 Private Examination (positive Apley's test) with November 2011 Private Progress Note (negative Apley's test) and December 2011 VA Examination (indicating no meniscal condition).  The increased painful motion (rather than pain mostly at the end of range of motion), increased crepitus and other signs suggestive of cartilage issues, and increased swelling warrants rating the Veteran's condition by analogy to DC 5258.  Although the Veteran does not have frequent episodes of "locking", he does have, as of November 2015, frequent episodes of painful motion, swelling, and crepitus.  See November 2015 Private Examination; see also November 2015 Board Hearing Transcript (Veteran testified to more frequent flare-ups, greater functional limitations, and increased pain).  The Board finds these symptoms, while they do not meet the criteria under DC 5258, do more closely approximate those criteria.

Consequently, the Board finds that a 20 percent rating under DC 5258 is warranted as use of DC 5258 is more favorable.  As noted above, in any case involving knee pain or locking, separate ratings may not be assigned under Diagnostic Codes 5003/5019 and 5258 because to do so would constitute pyramiding.  Because the Board is granting a higher rating of 20 percent under DC 5258, the 10 percent rating under DC 5019 will be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's right knee disability with respect to limitation of motion increases from 10 percent to 20 percent as a result of this decision.

In summary, the Board will assign the following ratings:  

* A continuation of the 10 percent rating for right knee limitation of motion under DC 5019 (with reference to DC 5003) until November 6, 2015;

* A 20 percent rating for right knee pain, effusion, crepitus, and associated functional limitations under DC 5258 from November 6, 2015 (grant); 

The evidence is not in equipoise, rather the weight of the evidence establishes that the Veteran's right knee symptoms most closely approximate the criteria for the ratings assigned above.  Gilbert, 1 Vet. App. at 53-56; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5019, and 5258.

Extraschedular Rating

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected right knee disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Specifically, the Veteran's knee symptoms such as painful motion, limitation of motion, swelling, and the other symptoms addressed above are expressly contemplated in the applicable rating criteria.  Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with knee disabilities when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's right knee disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  The Veteran is also service-connected for irritable bowel syndrome (30 percent), fibromyalgia (10 percent), and left hip (10 percent).  The evidence does not indicate any combined effect that would justify granting an extraschedular rating for the right knee disability in the circumstances of this case.  Rather his combined rating adequately reflects his overall level of disability.

Referral for an extraschedular rating for the right knee disability is not warranted.




Duties to Assist and Notify

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In August 2010 and November 2015, the Veteran had hearings before, respectively, a now-retired Veterans Law Judge and the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The Veterans Law Judges specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearings.  The Board finds that, consistent with Bryant, the Veterans Law Judges complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearings constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran in February 2007 and October 2008.  The Veteran received additional notice via rating decisions, statements of the case, Board remands, and Board hearings.  The notice letters set forth all necessary elements of adequate notice, including, but not limited to, the elements of service connection, how VA determines the effective date, the elements of an increased rating claim, the assistance the VA would provide, and the evidence he was expected to provide.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.

With respect to examinations, the Veteran was afforded VA examinations in June 2007, March 2010, and December 2011.  The examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  The examinations were adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Although there has been a significant passage of time since the December 2011 VA examination and allegations of worsening, the Veteran explicitly waived the right to an additional VA examination so long as VA accepted the results of the November 2015 Private Examination, which the Board has.  See November 2015 Board Hearing Tr. at 2 ("[Y]ou are willing to basically have this private exam stand in for remanding for another VA exam.  Correct?  A. Yes, ma'am."); Janssen v. Principi, 15 Vet.App. 370, 374-76 (2001) (holding that a veteran may waive his right to further assistance in the development of the record:  "a claimant may reach an informed conclusion, from the unique position he or she occupies, that further development of the claim may not only be unhelpful, but that it may be harmful to that claim.  The same may be true as to a physical examination or medical opinion provided by VA.").

The Board finds that the medical evidence of record, particularly including the November 2015 Private Examination, is sufficient to decide the claim on the merits without remand for further examination.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a rating in excess of 10 percent disabling prior to November 6, 2015, for service-connected postoperative residuals of internal derangement of the right knee (DC 5019) is denied.

Change evaluation of service-connected postoperative residuals of internal derangement of the right knee based on pain, limitations of motion, effusions, and crepitus from Diagnostic Code 5019 to Diagnostic Code 5258 and assign a 20 percent rating effective November 6, 2015, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


